Citation Nr: 0841148	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-24 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1978 and from March 1979 to June 1980.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.     


FINDINGS OF FACT

1.  Bilateral hearing loss is related to acoustic trauma in 
service.  

2.  Tinnitus is related to acoustic trauma in service.  
    

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2008).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claims.  

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The veteran asserts that he incurred bilateral hearing loss 
and tinnitus due to noise exposure in service.  The veteran 
states that he sustained acoustic trauma in service when he 
was exposed to noise from aircraft and explosives.  Service 
records show that the veteran served in the Air Force and his 
military occupation was security specialist.  

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such as noise due to aircraft or 
explosives, and he is competent to report symptoms of 
decreased hearing and ringing in the ear.  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Although a 
lay person is competent to testify as to symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, the Board concludes that there is competent 
evidence that the veteran was exposed to noise due to 
aircraft and explosives in service and he is competent to 
testify to observable symptoms such as decreased hearing or a 
ringing in the ears.  

The competent medical evidence of record establishes that the 
veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation in March 2004 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
45
LEFT
20
30
35
65
75

Speech audiometry revealed speech recognition ability of 84 
percent for the right ear and 72 percent for the left ear.  
The March 2004 VA audiometric examination report indicates 
that the veteran had tinnitus.   

There is competent evidence of hearing loss in service.  
Service treatment records show that upon enlistment 
examination in March 1974, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

10
LEFT
10
0
5

25

In September 1975 and October 1975, the veteran underwent 
hearing tests.  The September 1975 and October 1975 
audiometric test reports indicate that the veteran was 
exposed to flight line noise and he was issued ear plugs and 
a noise muff.  On the authorized audiological evaluation in 
September 1975, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
10
LEFT
15
10
10
25
30

On the authorized audiological evaluation in October 1975, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
10
LEFT
10
5
10
25
35

Upon separation examination in October 1977, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
10
LEFT
10
5
5
20
30

The October 1977 examination report indicates that hearing 
loss was detected on periodic audiogram and no treatment was 
required.  The report shows a diagnosis of mild high 
frequency hearing loss, left ear.   

On the authorized audiological evaluation in December 1977, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
20
15
15
25
35

The veteran separated from his first period of service in 
April 1978.   

The veteran had a second period of service from March 1979 to 
June 1980.  The February 1979 enlistment examination report 
indicates that on the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
15
5
10
20
35

Upon separation examination in May 1980, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
5
0
5
25
30

The Board finds that there is medical evidence which relates 
the veteran's current bilateral hearing loss and tinnitus to 
the noise exposure in service.  The April 2004 VA ear disease 
examination report indicates that the veteran reported that 
his military noise exposure consisted of being exposed to B-
52 bombers while working as a military police officer.  He 
also reported being on the flight line and being exposed to 
firearms in firearm training.  The veteran reported that his 
bilateral hearing loss has been progressive since his 
discharge for the military.  The examiner reviewed the 
audiometric findings from March 2004 and noted that the 
veteran had mild to moderate sensorineural hearing loss on 
the right and mild to severe sensorineural hearing loss on 
the left.  The examiner stated that the findings were 
consistent with noise-induced hearing loss.  The examiner 
noted that the reason for the asymmetry in the audiometric 
findings was most likely the fact that the veteran was right 
handed which would leave the left ear more exposed to the 
level of a firearm.  The assessment was noise-induced hearing 
loss that is likely consistent with his military exposure. 
The examiner noted that the veteran did not have any 
significant other noise exposure as he has not hunted, does 
not ride motorcycles, and occupationally, he has been in the 
restaurant business in various capacities.  The examiner 
concluded that most likely, the hearing loss was related to 
military noise exposure.  The March 2004 VA audiometric 
examination report indicates that the examiner also opined 
that it was likely that the etiology of the hearing loss was 
probably due to acoustic trauma in service.  The examiner 
noted that the veteran had no history of noise exposure 
recreationally or occupationally.   

Regarding the tinnitus, the March 2004 VA audiometric 
examination report indicates that the veteran reported having 
tinnitus dating back too long to remember and it was almost 
constant in nature.  The examiner opined that the etiology of 
the tinnitus was probably due to acoustic trauma in service.  

There is competent evidence that demonstrates that the 
veteran sustained noise exposure in service.  There is 
competent medical evidence that demonstrates that the veteran 
had hearing loss in service and he currently has bilateral 
hearing loss as defined by 38 C.F.R. § 3.385 and tinnitus.  
There is competent medical evidence which relates the current 
bilateral hearing loss and tinnitus to the noise exposure in 
service.  The Board finds that the credible and probative 
evidence in this case supports the veteran's claim, and a 
grant of service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, service connection for bilateral 
hearing loss and tinnitus is granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is warranted.  The appeal is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


